          Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SAIM SARWAR, Individually,               :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :               Case No.
                                         :
JACKSON INCORPORATED, A Connecticut :
Corporation,                             :
                                         :
             Defendant.                  :
________________________________________ :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, SAIM SARWAR, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, JACKSON

INCORPORATED, A Connecticut Corporation, (sometimes referred to as “Defendant”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of New York, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Plaintiff

               ambulates in a wheelchair or with a cane or other support and has limited use of his

               hands. He is unable to tightly grasp, pinch and twist of the wrist to operate. When

               ambulating beyond the comfort of his own home, Plaintiff often uses a wheelchair

               or other assistive device. Plaintiff requires accessible handicap parking spaces located

               closet to the entrances of a facility. The handicap and access aisles must be of

               sufficient width so that he can embark and disembark from a ramp into a vehicle.
     Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 2 of 13




         Routes connecting the handicap spaces and all features, goods and services of a

         facility must be level, properly sloped, sufficiently wide and without cracks, holes or

         other hazards that can pose a danger of tipping, catching wheels or falling. These

         areas must be free of obstructions or unsecured carpeting that make passage either

         more difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff

         can reach them. He has difficulty operating door knobs, sink faucets, or other

         operating mechanisms that tight grasping, twisting of the wrist or pinching. He is

         hesitant to use sinks that have unwrapped pipes, as such pose a danger of scraping

         or burning his legs. Sinks must be at the proper height so that he can put his legs

         underneath to wash his hands. He requires grab bars both behind and beside a

         commode so that he can safely transfer and he has difficulty reaching the flush

         control if it is on the wrong side. He has difficulty getting through doorways if they

         lack the proper clearance.

2.       Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

         "tester" for the purpose of asserting his civil rights and monitoring, ensuring, and

         determining whether places of public accommodation and their websites are in

         compliance with the ADA.

3.       According to the county property records, Defendant owns a place of public

         accommodation as defined by the ADA and the regulations implementing the ADA,

         28 CFR 36.201(a) and 36.104. The place of public accommodation that the

         Defendant owns is a place of lodging known as AVON OLD FARMS INN, and is

         located in the County of HARTFORD, (hereinafter "Property").


                                           2
     Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 3 of 13




4.       Venue is properly located in this District because the subject property is located in

         this district.

5.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

         original jurisdiction over actions which arise from the Defendant’s violations of Title

         III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

         U.S.C. § 2201 and § 2202.

6.       As the owner of the subject place of lodging, Defendant is required to comply with

         the ADA. As such, Defendant is required to ensure that it's place of lodging is in

         compliance with the standards applicable to places of public accommodation, as set

         forth in the regulations promulgated by the Department Of Justice. Said regulations

         are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

         Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

         by reference into the ADA. These regulations impose requirements pertaining to

         places of public accommodation, including places of lodging, to ensure that they are

         accessible to disabled individuals.

7.       More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

         requirement:

         Reservations made by places of lodging. A public accommodation that owns,
         leases (or leases to), or operates a place of lodging shall, with respect to
         reservations made by any means, including by telephone, in-person, or through a
         third party -
                 (i) Modify its policies, practices, or procedures to ensure that individuals
                 with disabilities can make reservations for accessible guest rooms during
                 the same hours and in the same manner as individuals who do not need
                 accessible rooms;



                                           3
      Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 4 of 13




                 (ii) Identify and describe accessible features in the hotels and guest rooms
                 offered through its reservations service in enough detail to reasonably
                 permit individuals with disabilities to assess independently whether a
                 given hotel or guest room meets his or her accessibility needs;
                 (iii) Ensure that accessible guest rooms are held for use by individuals
                 with disabilities until all other guest rooms of that type have been rented
                 and the accessible room requested is the only remaining room of that type;
                 (iv) Reserve, upon request, accessible guest rooms or specific types of
                 guest rooms and ensure that the guest rooms requested are blocked and
                 removed from all reservations systems; and
                 (v) Guarantee that the specific accessible guest room reserved through its
                 reservations service is held for the reserving customer, regardless of
                 whether a specific room is held in response to reservations made by others.

8.        These regulations became effective March 15, 2012.

9.        Defendant, either itself or by and through a third party, accepts reservations for its

          hotel online through one or more websites. The purpose of these websites is so

          that members of the public may reserve guest accommodations and review

          information pertaining to the goods, services, features, facilities, benefits,

          advantages, and accommodations of the Property. As such, these websites are

          subject to the requirements of 28 C.F.R. Section 36.302(e).

10.       Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

          purpose of reviewing and assessing the accessible features at the Property and

          ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

          his accessibility needs. However, Plaintiff was unable to do so because Defendant

          failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

          As a result, Plaintiff was deprived the same goods, services, features, facilities,

          benefits, advantages, and accommodations of the Property available to the general

          public. Specifically;


                                             4
Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 5 of 13




    A. The websites located at: https://www.avonoldfarmshotel.com/, and

    https://reservations.travelclick.com/ did not comply with the Regulation because

    they did not identify accessible rooms, did not allow for booking of accessible

    rooms and provided insufficient information as to whether the rooms or features at

    the hotel are accessible. Hotel amenities, room types and amenities are all listed in

    detail. No information was given about accessibility in the hotel.

    B. The website located at: www.expedia.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statements “Accessible bathroom”, “Handrails in stairways”, “In-room

    accessibility”, “Roll-in shower”, “Wheelchair-accessible business center”,

    “Wheelchair-accessible fitness center”, “Wheelchair-accessible parking”,

    “Wheelchair-accessible path of travel”, “Wheelchair-accessible path to elevator”,

    “Wheelchair-accessible public washroom”, “Wheelchair-accessible registration

    desk”, and “Wheelchair-accessible restaurant”.

    C. The website located at: www.booking.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other


                                      5
Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 6 of 13




    than the statements “Facilities for disabled guests”, “Wheelchair accessible”, and

    “Accessible parking”.

    D. The website located at: www.priceline.com did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statements “Facilities for disabled guests available” and

    “Wheelchair accessible”.

    E. The website located at: www.agoda.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statements “Wheelchair accessible” and “Facilities for disabled guests”.

    F. The website located at: www.trip.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statement “Accessible rooms”.

    G. The website located at: www.cheaptickets.com did not comply with the


                                      6
Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 7 of 13




    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statements “Accessible bathroom”, “Handrails in stairways”, “In-

    room accessibility”, “Roll-in shower”, “Wheelchair-accessible business center”,

    “Wheelchair-accessible fitness center”, “Wheelchair-accessible parking”,

    “Wheelchair-accessible path of travel”, “Wheelchair-accessible path to elevator”,

    “Wheelchair-accessible public washroom”, “Wheelchair-accessible registration

    desk”, and “Wheelchair-accessible restaurant”.

    H. The website located at: www.travelocity.com did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statements “Accessible bathroom”, “Handrails in stairways”, “In-

    room accessibility”, “Roll-in shower”, “Wheelchair-accessible business center”,

    “Wheelchair-accessible fitness center”, “Wheelchair-accessible parking”,

    “Wheelchair-accessible path of travel”, “Wheelchair-accessible path to elevator”,

    “Wheelchair-accessible public washroom”, “Wheelchair-accessible registration

    desk”, and “Wheelchair-accessible restaurant”.

    I. The website located at: www.reservations.com did not comply with the


                                      7
Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 8 of 13




    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statements “Wheelchair accessible – may have limitations”,

    “Wheelchair accessible bathroom”, “In room accessibility”, “Handrails in

    stairways”, “Wheelchair accessible path of travel”, “Wheelchair-accessible public

    washroom”, “Wheelchair accessible parking”, “Wheelchair-accessible path to

    elevator”, “Wheelchair-accessible registration desk”, “Wheelchair-accessible

    fitness center”, “Wheelchair-accessible meeting spaces/business center”, and

    “Roll in shower”.

    J. The website located at: www.reservationcounter.com did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel.

    K. The website located at: www.getaroom.com did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel.

    L. The website located at: www.vacation.hotwire.com did not comply with the


                                      8
  Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 9 of 13




      Regulation because it did not identify accessible rooms, did not allow for booking

      of accessible rooms and provided insufficient information as to whether the rooms

      or features at the hotel are accessible. Hotel amenities, room types and amenities

      are all listed in detail. No information was given about accessibility in the hotel

      other than the statements “Accessible bathroom”, “Handrails in stairways”, “In-

      room accessibility”, “Roll-in shower”, “Wheelchair-accessible business center”,

      “Wheelchair-accessible fitness center”, “Wheelchair-accessible parking”,

      “Wheelchair-accessible path of travel”, “Wheelchair-accessible path to elevator”,

      “Wheelchair-accessible public washroom”, “Wheelchair-accessible registration

      desk”, and “Wheelchair-accessible restaurant”.

11.          In the near future, Plaintiff intends to revisit Defendant's online

             reservations system in order to test it for compliance with 28 C.F.R.

             Section 36.302(e). In this respect, Plaintiff maintains a system to ensure

             that he revisits the online reservations system of every hotel he sues. By

             this system, Plaintiff maintains a list of all hotels he has sued with several

             columns following each. he continually updates this list by, among other

             things, entering the dates he did visit and plans to again visit the hotel's

             online reservations system. With respect to each hotel, he visits the online

             reservations system multiple times prior to the complaint being filed, then

             visits again shortly after the complaint is filed. Once a judgment is

             obtained or settlement agreement reached, he records the date by which the

             hotel's online reservations system must be compliant and revisits when


                                        9
 Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 10 of 13




           that date arrives.

12.        Plaintiff is continuously aware that the subject websites remain non-

           compliant and that it would be a futile gesture to revisit the websites as

           long as those violations exist unless he is willing to suffer additional

           discrimination.

13.        The violations present at Defendant's websites infringe Plaintiff's right to

           travel free of discrimination and deprive him of the information required

           to make meaningful choices for travel. Plaintiff has suffered, and

           continues to suffer, frustration and humiliation as the result of the

           discriminatory conditions present at Defendant's website. By continuing to

           operate the websites with discriminatory conditions, Defendant contributes

           to Plaintiff's sense of isolation and segregation and deprives Plaintiff the

           full and equal enjoyment of the goods, services, facilities, privileges and/or

           accommodations available to the general public. By encountering the

           discriminatory conditions at Defendant's website, and knowing that it

           would be a futile gesture to return to the websitesunless he is willing to

           endure additional discrimination, Plaintiff is deprived of the same

           advantages, privileges, goods, services and benefits readily available to the

           general public. By maintaining a websites with violations, Defendant

           deprives Plaintiff the equality of opportunity offered to the general public.

           Defendant's online reservations system serves as a gateway to its hotel.

           Because this online reservations system discriminates against Plaintiff, it is


                                     10
 Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 11 of 13




           thereby more difficult to book a room at the hotel or make an informed

           decision as to whether the facilities at the hotel are accessible.

14.        Plaintiff has suffered and will continue to suffer direct and indirect injury

           as a result of the Defendant’s discrimination until the Defendant is

           compelled to modify its websitesto comply with the requirements of the

           ADA and to continually monitor and ensure that the subject

           websitesremains in compliance.

15.        Plaintiff has a realistic, credible, existing and continuing threat of

           discrimination from the Defendant’s non-compliance with the ADA with

           respect to these websites. Plaintiff has reasonable grounds to believe that

           he will continue to be subjected to discrimination in violation of the ADA

           by the Defendant.

16.        The Defendant has discriminated against the Plaintiff by denying him

           access to, and full and equal enjoyment of, the goods, services, facilities,

           privileges, advantages and/or accommodations of the subject website.

17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided

           by the ADA as requested herein.

18.        Defendant has discriminated against the Plaintiff by denying him access to

           full and equal enjoyment of the goods, services, facilities, privileges,

           advantages and/or accommodations of its place of public accommodation

           or commercial facility in violation of 42 U.S.C. § 12181 et seq. and 28


                                     11
 Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 12 of 13




             CFR 36.302(e). Furthermore, the Defendant continues to discriminate

             against the Plaintiff, and all those similarly situated by failing to make

             reasonable modifications in policies, practices or procedures, when such

             modifications are necessary to afford all offered goods, services, facilities,

             privileges, advantages or accommodations to individuals with disabilities;

             and by failing to take such efforts that may be necessary to ensure that no

             individual with a disability is excluded, denied services, segregated or

             otherwise treated differently than other individuals because of the absence

             of auxiliary aids and services.

19.          Plaintiff is without adequate remedy at law and is suffering irreparable

             harm. Plaintiff has retained the undersigned counsel and is entitled to

             recover attorney’s fees, costs and litigation expenses from the Defendant

             pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to

             grant Plaintiff Injunctive Relief, including an order to require the

             Defendant to alter the subject websites to make them readily accessible

             and useable to the Plaintiff and all other persons with disabilities as

             defined by the ADAand 28 C.F.R. Section 36.302(e); or by closing the

             websitesuntil such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant

             at the commencement of the subject lawsuit is in violation of Title III of the


                                       12
Case 3:20-cv-01673-JAM Document 1 Filed 11/05/20 Page 13 of 13




          Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R.

          Section 36.302(e).

    b.    Injunctive relief against the Defendant including an order to revise its

          websites to comply with 28 C.F.R. Section 36.302(e) and to implement a

          policy to monitor and maintain the websitesto ensure that it remains in

          compliance with said requirement.

    c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42

          U.S.C. § 12205.

    d.    Such other relief as the Court deems just and proper, and/or is allowable

          under Title III of the Americans with Disabilities Act.

          Respectfully Submitted,

                                        For the Plaintiff, DEBORAH LAUFER,

                                        By: /s/ L. Kay Wilson
                                        L. Kay Wilson, Esq. (ct16084)
                                        WILSON LAW LLC
                                        2842 Main Street, Ste. 332
                                        Glastonbury, CT 06033
                                        (860)559-3733 (tele/text)
                                        wilson@kaywilsonlaw.com




                                       13
